This case was submitted to the jury under a proper charge from the judge who presided at the trial, and we must assume that the jury found all the facts which there was evidence tending to prove. It was proven by two witnesses that, within a few days after the note was given, the defendant claimed to own the horses purchased. She said to one of them, that the oxen traded for the horses belonged to her; that she traded them for the horses, and gave her note for the boot money; that she got them for a team and wanted them to work, and did not want to trade them off. It appeared also that the horses were actually worked some upon her farm. Although these facts were much controverted, we must assume them to be true. She owned and carried on a *Page 251 
farm, bought a span of horses for use upon the farm, and gave this note for a portion of the purchase-price, and the question is, whether she is liable upon it notwithstanding her coverture? This question has been so thoroughly settled in this State that no further discussion of it is necessary. (Yale v. Dederer,18 N.Y., 265; S.C., 22 id., 450; Corn Exchange Ins. Co. v.Babcock, 42 id., 593; Bodine v. Killeen, 53 id., 93;Frecking v. Rolland, id., 422.) She was bound by the note and could be sued upon it, as if she were unmarried.
It was wholly unnecessary to allude in the complaint in any way to her coverture or her separate estate. Her coverture was matter of defence to be set up if available, and the judgment against her is properly the same in form and effect as if she were unmarried.
The judgment must therefore be affirmed, with costs.
All concur.
Judgment affirmed.